DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 08/29/2018, 04/18/2019, 12/16/2019, 06/05/2020, and 12/15/2020 have been acknowledged.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 7 recites the limitation “a fixing step of fixing the steel sheet”. There is insufficient antecedent basis for “the steel sheet” in the claims, for example: the stack of steel sheets introduced in claim 1 line 2 does not provide antecedent basis to “the steel sheet” because it is not sufficiently clear how “the steel sheet” relates to the stack of steel sheets; thereby rendering claim 1 indefinite. For the purpose of examination, the examiner interprets this limitation to read as “a fixing step of fixing a steel sheet”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 4,445,272 to Bruhn.
As per claims 1-2 and 5-7, Bruhn discloses a manufacturing method of a core of a rotating electrical machine, the core including a stack of steel sheets (stack structure including lamina 12, Fig 1 and 3) and being included in the rotating electrical machine including a shaft member (shaft 50, Fig 3), the shaft member being fixed to the stack of the steel sheets and extending in a stacking direction of the steel sheets, the manufacturing method comprising: 
[1] a preparation step of preparing a press device (see apparatus as shown in Fig 2 including progressive die 20 and work fixture stations 31, 38, and 40, blanking punch 52, and retaining sleeve 54 as shown in Fig 3; the preparation step as claimed is interpreted as providing the apparatus for stacking to the operation area 32 and/or conveying the sheet stock 22 which has been press-worked by a plurality of press machines of the progressive die 20 to the blanking punch 52, Col 2 line 36-41); 
a fixing step of fixing the steel sheet to the shaft member held by the press device, by passing the shaft member through a hole provided in the steel sheet and extending in the stacking direction (see Fig 3 that shows passing the shaft 50 through a central hole in the lamina 12 for fixing the lamina 12 to the shaft 50; Col 2 line 48-51, Col 3 line 5-10); and 
a processing step of performing press-working on a steel sheet (sheet stock 22, Fig 2-3) by the press device in a state where the steel sheet is fixed to the shaft member (see Fig 3 that shows press-working the sheet stock 22 by the blanking punch 52 to punch the lamina 12 out of the sheet stock 22 to fix the lamina to the shaft 50; Col 2 line 48-51, Col 3 line 5-10, Col 3 line 67 - Col 4 line 29). 
[2] a cutting step of cutting off the steel sheet fixed to the shaft member from a band-shaped steel sheet (sheet stock 22, Fig 2-3) (see Fig 3; Col 3 line 5-10, Col 3 line 67 - Col 4 line 9), wherein: 
the preparation step is a step of preparing the press device (progressive die 20) that sequentially performs press-working on, while conveying, the band-shaped steel sheet by a plurality of press machines arrayed in a longitudinal direction of the band-shaped steel sheet (Col 2 line 36-41); 
the fixing step is a step of fixing the shaft member and the steel sheet to each other by press-fitting the shaft member held by the press machine for a final process in the press device into the hole provided in the steel sheet and extending in the stacking direction (see Fig 3 that shows the step of passing the shaft 50 through a central hole in the lamina 12 for press-fitting the lamina 12 to the shaft 50; Col 2 line 48-51, Col 3 line 5-10); and 
the cutting step is performed by press-working in the final process (Col 3 line 5-10, Col 3 line 67 - Col 4 line 9). 
[5] press-working on the steel sheet is press-working for a rotor core (see Abstract). 
(see Fig 3 that shows the lamina 12 being punched out of the sheet stock 22 , thereby processing an outer periphery of the lamina 12; Col 3 line 5-10, Col 3 line 67 - Col 4 line 9). 
[7] the shaft member is a rotor shaft (see Abstract). 

As per claims 3-4, Bruhn discloses repeatedly fixing multiple steel sheets (lamina 12 punched from sheet stock 22) to the shaft (50) by passing the shaft through holes provided in the steel sheets in a stacking direction and performing press working on the multiple steel sheets by the press device in a state in which the steel sheets are fixed to the shaft member (see Fig 3 that shows press-working the sheet stock 22 by the blanking punch 52 to pass the shaft 50 through a central hole in the lamina and punch the lamina 12 out of the sheet stock 22 to fix the lamina to the shaft 50; Col 2 line 48-51, Col 3 line 5-10, Col 3 line 67 - Col 4 line 29) wherein the steel sheets are stacked without being previously fixed to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,445,272 to Bruhn in view of US 4,383,356 to Fichtner. 
As per claims 8-9, Bruhn discloses specifically press-working to form a rotor core by processing an outer periphery and an inner periphery of the steel sheet (the outer periphery of the steel sheets are processed/punched out by the apparatus as shown in Fig 2 and the inner periphery of the steel sheets is processed/punched out by the progressive die 20, Col 2 line 36-41, Col 3 line 5-8, Col 3 line 67 - Col 4 line 9) rather than press working a stator core as claimed.
(see turntable 16 in Fig 1-2 with aligning and joining station comprising tools 22 for aligning and joining), fixing steel sheets (“sheet packets” comprising stator or rotor sheets, Col 3 line 44-45 and Col 4 line 12-17) to a shaft member (shaft 28, Fig 2) held by the press device by passing the shaft member through a hole in the steel sheet (see Fig 2; Col 4 line 17-26 and Col 8 line 20-33), wherein the press working is for a rotor core or a stator core (Col 3 line 44-45 and Col 4 line 12-17), wherein an inner periphery of the steel sheets has been processed to form a middle opening in the rotor cores or stator cores (See Fig 2; Col 8 line 20-33) and the inner periphery of the steel sheets are further processed by press fitting the shaft into a middle opening of the sheets (Col 8 line 20-33) and/or by peening an inner periphery of the sheets to supplement the pressing in of the shaft in the immediate vicinity of the shaft to improve the seating of the sheets on the shaft (Col 8 line 34-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Bruhn with the aforementioned teachings of Fichtner as to perform the press working to form a stator core by press working an inner periphery of the steel sheets with the reasonable expectation that this would allow for a stator to be manufactured by the same processes and very similar devices as used for manufacturing a rotor which would save money on equipment required for manufacturing both rotor cores and stator cores as would be understood by one of ordinary skill in the art, and with the reasonable expectation that the manufacturing method would allow for the stator sheets to be easily firmly fixed to the shaft (Fichtner: Col 8 line 20-41) 

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US 4,445,272 to Bruhn in view of US 4,383,356 to Fichtner in further view of US 2012/0286595 to Pal.
As per claim 10, Bruhn and Fichtner both disclose press fitting a shaft into a central hole provided in steel sheets to fix the steel sheets of the stator to the shaft, but neither Bruhn nor Fichtner explicitly disclose that the shaft member is a sleeve.
(see Fig 2) wherein a central sleeve (sleeve 28, Fig 2) is press fit into a central hole of a stator (Para 0017 line 10-12) in order to allow a rotor (rotor 12, Fig 1) to be mounted within the central opening of the stator after the press fitting of the sleeve to the stator (see Fig 1) and to further allow the sleeve to conduct thermal energy away from the stator generated during operation of the rotating electrical machine (Para 0013 and 0017-0018).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the above combination of Bruhn and Fichtner with the aforementioned teachings of Pal as to modify the shaft member to be a sleeve with the reasonable expectation that this would allow for the rotor to be mounted within the central opening of the stator after the press fitting of the sleeve to the stator as would be understood by one of ordinary skill in the art, and with the reasonable expectation that the sleeve would allow for the conduction of thermal energy away from the stator generated during operation of the rotating electrical machine (Pal: 0017-0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0326607 discloses a similar manufacturing method of a core or a rotating electrical machine by progressive press working of a steel sheets to form a stator by stacking punched out steel sheets and press fitting a tube into holes provided in the stator sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729